DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Karl T. Ondersma  on May 5, 2022.
IN THE CLAIMS:
In claim 6, line 1, the word “a” has been replaced by the word -the-, between the word “has” and the word “second”.

In claim 11, line 7, the word “the” has been replaced by the word -a-, between the word “on” and the word “lifting”.

In claim 11, line 8, the word “the” has been deleted, between the word “of” and the word “inner”.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Willim (US Patent 7,686,174 B2) is considered the closest prior art reference to the claimed invention of independent claim 1.

Claim 1 claims:
A vehicle crane comprising:

a telescoping jib, comprising a basic box having linearly displaceable inner boxes and having a lifting cable having a load pick-up device, wherein a fastening region is arranged on the basic box or on a head end of one of the inner boxes; and

a bracing apparatus that is configured to be secured to the fastening region at a connecting end of the bracing apparatus;

wherein the fastening region is formed for mounting the bracing apparatus on the basic box or on one of the inner boxes with the bracing apparatus being coupled to the fastening region from a freely suspended orientation on the lifting cable to the connecting end being brought close to the fastening region by movements of the vehicle crane, by retraction and extension of the inner boxes, raising and lowering of the load pick-up device and/or luffing of the telescoping jib.

Note: Underlining is provided to point out important areas of the above bolded limitations. 

Willim does not disclose nor would be obvious to the limitation(s) of 1) “wherein a fastening region is arranged on the basic box or on a head end of one of the inner boxes” and 2) “wherein the fastening region is formed for mounting the bracing apparatus on the basic box or on one of the inner boxes with the bracing apparatus being coupled to the fastening region from a freely suspended orientation on the lifting cable to the connecting end being brought close to the fastening region by movements of the vehicle crane, by retraction and extension of the inner boxes, raising and lowering of the load pick-up device and/or luffing of the telescoping jib”, in conjunction with the remaining limitations of independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/

						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654